
	
		II
		Calendar No. 112
		112th CONGRESS
		1st Session
		S. 1420
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2011
			Mr. Toomey (for himself,
			 Mr. Vitter, Mr.
			 Paul, Mr. Rubio,
			 Mr. Lee, Mr.
			 Risch, Mr. DeMint,
			 Mr. Hoeven, Mr.
			 Coats, Mr. Barrasso,
			 Mr. Boozman, Mr. Chambliss, Mr.
			 Coburn, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Heller, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Johanns, Mr. Johnson of
			 Wisconsin, Mr. Kirk,
			 Mr. Lugar, Mr.
			 Moran, Mr. Roberts,
			 Mr. Wicker, Ms.
			 Ayotte, Mr. Isakson,
			 Mr. Blunt, and Mr. Corker) introduced the following bill; which was
			 read the first time
		
		
			July 27, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require that the United States Government prioritize
		  all obligations on the debt held by the public, Social Security benefits, and
		  military pay in the event that the debt limit is reached, and for other
		  purposes.
	
	
		1.Short
			 titleThis title may be cited
			 as the Ensuring the Full Faith and
			 Credit of the United States and Protecting America's Soldiers and Seniors
			 Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of the Treasury is legally
			 required to carry out the obligations set forth in Public Law 104-121.
			(2)The debt obligations held by the Social
			 Security trust fund may only be redeemed in order to pay Social Security
			 benefits and necessary administrative expenses.
			(3)So long as there is a positive balance of
			 assets in the Social Security trust fund, an appropriate amount of obligations
			 may be converted into an equal amount of publicly held debt in order to finance
			 the full and timely payment of all Social Security obligations without
			 exceeding the debt ceiling.
			3.Prioritize
			 obligations on the debt held by the public, Social Security benefits, and
			 military payIn the event that
			 the debt of the United States Government reaches the statutory limit as defined
			 in section 3101 of title 31, United States Code, the following shall take equal
			 priority over all other obligations incurred by the Government of the United
			 States:
			(1)The authority of the Department of the
			 Treasury contained in section 3123 of title 31, United States Code, to pay with
			 legal tender the principal and interest on debt held by the public.
			(2)The authority of
			 the Commissioner of Social Security to pay monthly old-age, survivors’ and
			 disability insurance benefits under title II of the Social Security Act.
			(3)The payment of
			 pay and allowances for members of the Armed Forces on active duty.
			
	
		July 27, 2011
		Read the second time and placed on the
		  calendar
	
